Citation Nr: 1026987	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-32 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for arthralgia of the 
wrists, hips, knees, and ankles.

3.  Entitlement to service connection for numbness and tingling 
of the bilateral hands.

4.  Entitlement to service connection for numbness and tingling 
of the bilateral feet.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to June 1971 
and September 1984 to February 2005.  

This matter arises before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran had filed claims for an increased evaluation for his 
service-connected hepatitis B and for service connection for the 
side effects of medication.  However, a September 2008 report of 
contact form indicates that the Veteran withdrew these claims, 
and the Board now deems them withdrawn.  


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran's bilateral hearing loss disability is a result of the 
acoustic trauma he experienced in active military service or that 
sensorineural hearing loss manifested to a compensable degree 
within one year of discharge from active military service.  

2.  The competent evidence of record does not show that the 
Veteran has current disabilities related to his wrists, hips, 
knees, and/or ankles.

3.  The competent evidence of record does not show that the 
Veteran has a current bilateral hand disability.

4.   The competent evidence of record does not show that the 
Veteran has a current bilateral foot disability.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by active military service, nor may it be presumed to 
have incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303, 3.309 (2009).

2.  The Veteran's claimed wrist, hip, knee, and ankle 
disabilities were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159 (2009).   

3.  The Veteran's claimed bilateral hand disability was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 
(2009).   

4.  The Veteran's claimed bilateral foot disability was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In October 2004 and March 2006 correspondence, the RO advised the 
Veteran of what the evidence must show to establish entitlement 
to service connection for his claimed disorders and described the 
types of evidence that the Veteran should submit in support of 
his claims.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  The VCAA notice letters also addressed 
the elements of degree of disability and effective date.    

The Board further notes that the Veteran was provided with a copy 
of the August 2005 rating decision, the August 2006 statement of 
the case (SOC), and the August 2008 and May 2010 supplemental 
statements of the case (SSOC), which cumulatively included a 
discussion of the facts of the claims, notification of the bases 
of the decisions, and a summary of the evidence considered to 
reach the decisions.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in December 
2004, February 2006, and October 2008; obtained the Veteran's VA 
and private medical records; and associated the Veteran's service 
treatment records (STRs) with the claim file.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case were more than 
adequate, as they were predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  The 
examinations included the Veteran's subjective complaints about 
his disabilities and the objective findings needed to rate the 
disabilities. 
 
The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  VA regulations, 
however, do not preclude service connection for a hearing loss 
that first met VA's definition of disability after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, 
where a current disability due to hearing loss is present, 
service connection can be granted for a hearing loss disability 
where the veteran can establish a nexus between his current 
hearing loss and a disability or injury he suffered while he was 
in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Hearing Loss

The Veteran contends that he suffered acoustic trauma during his 
military service that has caused a current bilateral hearing loss 
disability.  He asserts that he was exposed to loud noises as a 
maintenance supervisor on Apache helicopters.  

The RO afforded the Veteran with two compensation and pension 
examinations during the course of his appeal.  At the time of the 
first one in December 2004, the Veteran did not have a hearing 
loss disability as defined by VA regulations.  See 38 C.F.R. 
§ 3.385 (2009).  The Veteran exhibited pure tone thresholds in 
decibels (dB) of 15 dB at 500 Hertz (Hz), 15 dB at 1000 Hz, 25 dB 
at 2000 Hz, 25 dB at 3000 Hz, and 30 dB at 4000 Hz for the right 
ear and 10 dB at 500 Hz, 20 dB at 1000 Hz, 25 dB at 2000 Hz, 25 
dB at 3000 Hz, and 25 dB at 4000 Hz for the left ear with speech 
recognition scores of 96 percent for the right ear and 94 percent 
for the left ear. 

At the time the Veteran underwent an October 2008 compensation 
and pension examination, his hearing had worsened to the point 
that VA would consider his condition a hearing loss disability.  
Indeed, the Veteran exhibited pure tone thresholds of 15 dB at 
500 Hz, 25 dB at 1000 Hz, 30 dB at 2000 Hz, 30 dB at 3000 Hz, and 
30 dB at 4000 Hz for the right ear and 15 dB at 500 Hz, 25 dB at 
1000 Hz, 30 dB at 2000 Hz, 30 dB at 3000 Hz, and 25 dB at 4000 Hz 
for the left ear with speech recognition scores of 94 percent for 
the right ear and 92 percent for the left ear.  

The December 2004 audiologist noted that the Veteran reported a 
history of exposure to loud noises from exposure to aircraft, 
heavy equipment, weapons, diesel engines, and explosives.  She 
then diagnosed the Veteran with sensorineural hearing loss in the 
right ear.  The audiologist concluded that the Veteran's hearing 
loss was as likely as not caused by military noise exposure and 
may have worsened as a civilian.  Nevertheless, the Board affords 
the audiologist's opinion no probative value because the Veteran 
did not have a hearing loss disability as defined by VA 
regulation at the time of the December 2004 examination.  

In October 2008, the Veteran again reported military noise 
exposure from helicopters and stated that he had "difficulty 
hearing in backgrounds of noise."  The audiologist diagnosed the 
Veteran with a slight degree of sensorineural hearing loss 
bilaterally with normal word recognition for the right ear and 
good word recognition for the left ear.  After reviewing the 
Veteran's claims file, the audiologist found that the Veteran's 
hearing loss was not caused by or a result of acoustic trauma in 
service because the Veteran's exposure to high risk noise was 
limited via the use of hearing protection more often than not.  
Additionally, previous hearing examinations conducted in 2004 and 
2006 revealed near functionally normal hearing consistent with 
the readings in October 2008, with no evidence of aggravation 
over time.  The audiologist then noted that any aggravation of 
hearing is not attributable to noise exposures from earlier in 
life and comes from activities or medical conditions after the 
noise has ceased.  Thus, he concluded that the data did not 
support a claim for hearing loss from military related high risk 
noise.  The Board affords this audiologist's opinion great 
probative value.  

The record also contains a December 2006 audiological evaluation.  
This report showed the Veteran's pure tone thresholds as 15 dB at 
500 Hz, 25 dB at 1000 Hz, 25 dB at 2000 Hz, 30 dB at 3000 Hz, and 
30 dB at 4000 Hz for the right ear and 15 dB at 500 Hz, 25 dB at 
1000 Hz, 25 dB at 2000 Hz, 30 dB at 3000 Hz, and 25 dB at 4000 Hz 
for the left ear.  The audiologist did not report any speech 
recognition scores using the Maryland CNC Test or provide an 
opinion regarding the etiology of the Veteran's hearing loss.

Therefore, the Board finds that the greater weight of the 
evidence of record is against a finding that a bilateral hearing 
loss disability is related to military service, to include in-
service military noise exposure, or that sensorineural hearing 
loss manifested to a compensable degree within one year of 
discharge.  Finally, the most probative opinion of record found 
that the Veteran's hearing loss disability came from activities 
or medical conditions after exposure to noise ceased.  Therefore, 
the Board must find that service connection for bilateral hearing 
loss is not warranted.  

Thus, for the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the Veteran's claim 
of entitlement to service connection for bilateral hearing loss, 
and service connection is not warranted.  In reaching this 
conclusion, the Board notes that under the provisions of 38 
U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in 
the claimant's favor in cases where there is approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claim for bilateral hearing loss, and that doctrine is 
not applicable.  

Arthralgia, Numbness, and Tingling

The Veteran claims that he currently experiences numbness and 
tingling in both hands and feet and has also filed claims related 
to his bilateral wrists, hips, knees, and ankles.  The Board 
notes that the Veteran didn't specify the disabilities he 
believed he had in these joints, but when the RO classified them 
as arthralgias, the Veteran responded in his October 2005 notice 
of disagreement that he felt that an osteoarthritic changes 
evaluation should be applied to his wrists, hips, knees, and 
ankles.  Nevertheless, there is no evidence that the Veteran is 
currently diagnosed with any joint disability, foot disability, 
or hand disability.  Indeed, although the Veteran has received 
treatment for his ailments on many occasions, no doctor has ever 
diagnosed him with a chronic disability.   

The December 2004 compensation and pension examiner diagnosed the 
Veteran with arthralgia of the ankles, knees, wrists, and hips 
after x-rays came back negative.  A February 2006 compensation 
and pension examiner reached the same diagnosis, but pondered 
that synovitis might be an appropriate diagnosis.  In multiple 
treatment records from February 2006 to February 2008, both VA 
physicians and the Veteran's private physicians failed to 
diagnose the Veteran with a chronic disability as well.  For 
example, in May 2006, the chief of service of medical 
subspecialties at the Kansas City VA Medical Center concluded 
that he could not identify any organic neurological explanations 
for the Veteran's pain or his tremor.  A month later, an 
orthopedic resident told the Veteran that he could not find an 
anatomic lesion that was responsible for his symptomatology based 
on physical examination and evaluation of radiographic studies, 
that he did not know if it was just in the Veteran's mind, and 
that he had no specific operation procedure or physical therapy 
injection for the Veteran.  VA physicians have also described the 
Veteran's condition as a non-neurologic episodic dysfunction that 
is highly related to stress and multiple somatic/pseudoneurologic 
symptoms.  The Veteran's private doctor wrote in February 2008 
that his neurologist wrote two letters saying that he was 
convinced that the Veteran had a psychogenic movement disorder 
only.  The doctor also diagnosed the Veteran with a conversion 
disorder.

The Board acknowledges that the post-service medical evidence 
contains a diagnosis of arthralgia involving the Veteran's 
wrists, hips, knees, and ankles. Arthralgia, however, is defined 
as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 
(1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th 
ed. 1988)).  Pain alone, without a diagnosed or identifiable 
underlying condition, is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Likewise, numbness and tingling of the 
hands and feet are symptoms of a disability and not a disability 
in and of themselves.  

Accordingly, the probative evidence of record does not show a 
diagnosis of any disability to the Veteran's wrists, hips, knees, 
ankles, hands, or feet at any time during the course of this 
appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and, 
therefore, the decision based on that interpretation must be 
affirmed).  In the absence of evidence of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, the preponderance of the evidence is 
against the Veteran's claims, and service connection is not 
warranted. 
  
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for bilateral hearing loss 
is denied.

2.  Entitlement to service connection for arthralgia of the 
wrists, hips, knees, and ankles is denied.

3.  Entitlement to service connection for numbness and tingling 
of the bilateral hands is denied.

4.  Entitlement to service connection for numbness and tingling 
of the bilateral feet is denied.





____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


